Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application/Amendment/Claims
2.	Claims 1-8, 10 and 15-19 were canceled and claims 20-21 were newly added in the response filed March 4, 2021.  Claims 9, 11-14 and 20-21 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Claims 9, 11-14 and 20-21 are allowed.  Claims 9, 11-14 and 20-21 were renumbered as claims 1-7 respectively.

5. 	The title was changed to “METHODS OF REDUCING FUS/TLS- OR TDP-43-MEDIATED NEURONAL CYTOTOXICITY BY UPF1”.

Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance: Claims 9, 11-14 and 20-21 are allowed on the basis of one or some of a number of arguments and/or HUPF, HMG and NSP-A, having a deletion, insertion or other modification in the RNA leading to a frameshift mutation; ii. While Van Leeuwen teaches treating diseases caused by, or detecting diseases associated with, transcript mutations (frameshift mutations in RNA that are not encoded in the corresponding DNA) including Alzheimer’s disease (AD) and Down syndrome (DS) in a list of diseases, there is no UPF1 frameshift mutation found to be associated with AD, and no treatment of AD using UPF1 or a nucleic acid encoding UPF1 for reducing FUS/TLS or TDP-43-mediated neuronal cytotoxicity was disclosed by Van Leeuwen or prior art (see p. 7-14 and p. 15-16 of the response). Applicant’s argument sets forth a specific argument commensurate in scope with the claim limitation upon which allowance is based. The limitation “reducing FUS/TLS- or TDP-43-mediated neuronal cytotoxicity by a UPF1 polypeptide comprising the amino acid sequence of SEQ ID NO:2 or a nucleic acid encoding the UPF1 protein” sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination.
	The double patenting rejection over claims 1-2 of US10533038 is withdrawn in response to Applicant’s approved terminal disclaimer. 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
December 14, 2021

/CHANG-YU WANG/Primary Examiner, Art Unit 1649